Citation Nr: 0324359	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  95-10 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for a low 
back disability, claimed to have resulted from spinal 
anesthesia administered during a November 1994 
hospitalization at a VA medical center.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The appellant had active military service from November 1968 
to November 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  In an April 1999 decision, the 
Board dismissed the appellant's claim for service connection 
for skin cancer, claimed as due to exposure to Agent Orange, 
and also denied benefits under 38 U.S.C.A. § 1151 for a low 
back disability, claimed to have resulted from VA treatment 
in November 1994.

The appellant appealed the Board's April 1999 decision to the 
U.S. Court of Appeals for Veterans Claims (CAVC).  In that 
litigation, a Joint Motion for Remand was filed by the VA 
General Counsel and the appellant's attorney, averring that 
remand was required due to the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  In an Order of December 2000, 
the CAVC vacated the Board's decision and remanded the 
matter, pursuant to the parties' motion.  As set forth in 
detail below, the VCAA substantially amended existing law 
regarding the requirement of a well-grounded claim, and the 
notice and assistance to be afforded claimants for veteran's 
benefits.  A copy of the CAVC's Order in this matter has been 
placed in the claims file.

Thereafter, in May 2002, the Board again denied the veteran's 
claim.  The appellant appealed the Board's May 2002 decision 
to the CAVC.  In that litigation, an unopposed Motion for 
Remand for Board Compliance with VCAA and Motion for Stay of 
Proceedings Pending Court's Decision was filed by the 
appellant, averring that remand was required due to the 
Board's failure to comply with the notice requirements set 
forth in the revised 38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) and Charles v. Principi, 16 Vet. App. 370, 373-75 
(2002).  In an Order of December 2002, the CAVC vacated the 
Board's decision and remanded the matter, pursuant to the 
appellant's unopposed motion.  A copy of the CAVC's Order in 
this matter has been placed in the claims file.

REMAND

The appellant contends that he developed a low back 
disability as a result of a spinal anesthesia he was 
administered at a VA Medical Center in November 1994.  He 
asserts that it was necessary for the physician who 
administered this anesthesia to make numerous attempts at it, 
before he eventually succeeded.  

In September 1996, Dr. B., a private neurologist who reviewed 
at the appellant's medical records at the RO's request, 
concluded that there was not a causal relationship between 
the veteran's spinal anesthesia and his current symptoms.  

As noted above, in November 2000, the President signed into 
law the VCAA (now codified at 38 U.S.C.A. §§ 5100-5103A, 
5106-7 (West 2002), which substantially modified the 
circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  
Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly, under 
authority provided at 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the new 
duty-to-assist regulations codified at 38 C.F.R. § 19(a)(2) 
and (a)(2)(ii)(2002).  See Disabled American Veterans, et. 
al., v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held 
38 C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the AOJ (agency 
of original jurisdiction) for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit found that, under such a procedure, "the veteran is 
not effectively able to object to any of the additional 
evidence obtained by the Board until after the Board weighs 
the evidence and decides the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  The 
Federal Circuit further held that 38 C.F.R. § 19.9(a)(2)(ii) 
is invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violates the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  

However, the U.S. Court of Appeals for the Federal Circuit 
has held that only section 4 of the VCAA (which eliminated 
the well-grounded claim requirement) is retroactively 
applicable to decisions of the Board entered before the 
enactment date of the VCAA, and that section 3(a) of the VCAA 
(covering duty-to-notify and duty-to-assist provisions) is 
not retroactively applicable to pre-VCAA decisions of the 
Board.  See Kuzma v. Principi, ___ F.3d ___, No. 03-7032 
(Fed. Cir. Aug. 25, 2003) (citing with approval Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002), and Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002), both of which had 
implicitly overruled Karnas v. Derwinski, 1 Vet. App. 308 
(1991); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that Court remand for the Board 
to apply the VCAA is not required where the Board decision 
had been issued before the date of enactment of the VCAA).

In an April 2003 memorandum, the appellant's attorney advised 
the Board that the appellant's low back condition had been 
treated at the White River Junction VA Hospital in White 
River Junction, Vermont, since his November 1994 spinal 
procedure.  It was noted that the appellant was regularly 
seen at the pain clinic.  In July 2003, the veteran submitted 
to the Board copies of his treatment records from the White 
River Junction VA medical facility, dated from January 1994 
to June 2003.

Further, in May 2003, the Board received a lengthy medical 
opinion from Dr. S. A. S. (nee A.-J.) a retired physician and 
patron of the Arachnoiditis Trust in the United Kingdom, to 
the effect that, upon review of the appellant's medical 
records, there was evidence suggesting that his disability 
was consequent to the spinal anaesthetic.  We note, however, 
that, under 38 C.F.R. § 3.102, service connection may not be 
based on a resort to speculation or remote possibility, and 
there is extensive judicial precedent rejecting the use of 
speculative opinions in VA benefits adjudication.  See Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992); see also Davis v. 
West, 13 Vet. App. 178, 185 (1999); Morris v. West, 13 Vet. 
App. 94, 97 (1999); Bloom v. West, 12 Vet. App. 185, 186-87 
(1999).  Moreover, the RO has not had the opportunity to 
consider the new VA medical records and this new medical 
evidence in the context of the appellant's claim.

Additionally, because the record reflects that the VARO has 
not yet considered whether any additional notification or 
development action is required under the VCAA (even though 
the Board did advise the veteran of the new statute), it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time, 
particularly in view of the Federal Circuit's decision in DAV 
v. Secretary, supra.  See Quartuccio, supra; Charles, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

Thus, due process demands that this case be REMANDED to the 
RO for the following actions:

1.	The appellant should be contacted and 
invited to submit any additional evidence 
he may have in support of his claim.

2.	The RO should review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now 
codified at 38 U.S.C. §§ 5100-5103A, 5106-
7 (West 2002)) is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied, including VA re-examination if 
warranted.

3.	Thereafter, the RO should readjudicate the 
appellant's claim of entitlement to 
benefits under 38 U.S.C.A. § 1151 for a 
low back disability, claimed to have 
resulted from spinal anesthesia 
administered during a November 1994 
hospitalization at a VA medical center.  
If the benefits sought on appeal remain 
denied, the appellant and his attorney 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal since the 
May 1997 supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


